DETAILED ACTION
This is in response to application filed on September 10th, 2019 in which claims 1-19 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (method claims 1-10) in the reply filed on 5/11/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim(s) 11-19 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/11/22.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 9/10/19; 2/16/21; 3/4/22; 4/29/22 have been considered by the examiner.
	Examiner notes that a non-patent literature was included in the submission of IDS of 2/16/21 but neither the non-patent literature nor the references in its contents have been cited in any of the IDSes.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference sign(s) not mentioned in the description:
Figs. 9A-9D elements 22, 24, 28 are not in the specification
Fig. 10 element 3507 is not in the specification
Fig. 11 element 3557 is not in the specification
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Beginning in [0028] “single layer 11” is neither in Fig. 1A or Fig. 10 as disclosed, nor in any of the other drawings; as best understood from [0033], elements 8 and 10 constitute single layer 11 constituting conductive knit patch 2; also in at least [0030], [0033]
[0039], [0066], [0072] “first end 48” is not in the drawings
[0039], [0066], [0072] “second end 49” is not in the drawings
Relatedly, [0063] “first side 42 to second side 43 of layer 11” is not in the drawings
The drawings are further objected to for the following:
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
[0066] indicates that Fig. 3C is gray pixels in addition to black and white pixels.  
[0070] indicates that Fig. 4B has blue/gray pixels in addition to black pixels.
[0074] indicates that Fig. 6B has gray pixels in addition to black pixels
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because of the following:
 “transverse o the base layer” should read “transverse to the base layer”
Length of abstract should not exceed 150 words
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
At the outset, examiner notes that the copy of the specification seems to have administrative issues in that the top left corner of each page of the disclosure seems to have been cut off, which has also cut off some of the disclosure; same issue exists in the original PCT
[0008] should end in a period
[0013] “similar to Fig. 4B” should read “similar to Fig. 4A”
[0014] “knitch patch of Fig. 5A” should read “knit patch of Fig. 4A”
[0015] “segments segment” should read “segments”
[0016] “segments segment” should read “segments”
[0017] “segments segment” should read “segments”
Sentence containing [0028] “second portion of a single layer 11 (see also Figure 10)” could use revision to better clarify what [0033] seems to disclose, that elements 8 and 10 constitute a single layer 11
[0032] “transverse rom” should read “transverse from”
[0038] “may that be formed” should read “may be formed”
The use of the term X-STATIC in [0041], which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
[0042] “(e.g. either from the first base fibre towards the apex…” is missing a closing parentheses
[0042] “loop 8 extends incorporates” needs review whether it should read “loop 8 incorporates”
[0044] “cab ne done” should read “can be done”
[0047] “second base fibre 14 to second base yarn 14” needs review whether it should read “first base fibre 12 to second base yarn 14”
[0047] “first segment 46 of base fabric surface 10”; “second segment 47 of base fabric surface 10”; wherein 46 and 47 herein of the surface 10 were already previously utilized in [0037] “each loop 44 has two parts 46, 47” of the loop 44; should these be referring to the same elements, examiner recommends initially indicating that parts/segments are synonymous; otherwise, the same reference numeral has been utilized for different elements and will be a drawing objection
[0048] “second segment 44 (e.g. a loop 44)” needs review whether it should read “second segment 47 (e.g. of a loop 44”)
[0057] needs review whether “more than one fibre of the group of conductive fibres 8 (see for example Figure 4A)” should instead read “more than one fibre of the group of conductive fibres 8 (see for example Figure 6A)”; otherwise, how does Fig. 4A show both embodiments discussed in [0057]?
[0072] refers to Figure 6, but there are Figures 6A-6C
[0076] refers to Figure 6D, but there are only Figures 6A-6C both in the drawings and in the brief description of the drawings 
reference 10 of [0078] “edge 10” has previously been utilized as [0030] “base fabric surface 10”; should these be referring to the same elements, examiner recommends initially indicating that the terms are synonymous; otherwise, the same reference numeral has been utilized for different elements and will be a drawing objection
reference 18 of [0097] “electric component 18” has previously been utilized as [0087] “data bus 18”; should these be referring to the same elements, examiner recommends initially indicating that the terms are synonymous; otherwise, the same reference numeral has been utilized for different elements and will be a drawing objection
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 9 is not found in the specification
Claim Objections
Claim(s) 1, 5-7, 9, 10 is/are objected to because of the following informalities: 
Claim 1 Line 2 “transverse o the base layer” should read “transverse to the base layer”
Claim 1 Line 3 “loop sections” needs review whether it should just read “loops”, especially as the term “sections” is not again utilized
Claim 1 Line 4 “the base fabric surface” should read “a base fabric surface” for proper antecedent basis
Claim 1 Line 14 before “the first portion”, consider adding --wherein--
Claim 1 line 15 before “integral” consider adding --are--
Claim 5 Line 3 “the layer” needs review whether it should read “the base layer”
Claim 6 Line 2 “the layer” needs review whether it should read “the base layer”
Claim 6 Lines 3 “the first part and the second part of the loop” have no antecedent basis; as best understood, Claim 1 “portion” should read “part”, or vice versa; examiner recommends review of all dependent claims where “portion” or “part” are utilized
Similarly, Claim 7 Line 1 “the first part of the loop” and Line 2 “the second part of the loop” have no antecedent basis; as best understood, Claim 1 “portion” should read “part”
Claim 9 Line 1 “a second loop” is objected to as a “second” loop cannot be claimed without a “first” loop; Claim 9 Lines 2-3 claims “the first loop”, and it is recommended to first establish a first loop before ever claiming a second loop
Similarly, Claim 10 Line 1 “the first part and the second part of the loop” have no antecedent basis; as best understood, Claim 1 “portion” should read “part”
Disagreement with any of the aforementioned may warrant at least a 112(b) indefiniteness rejection without constituting a new rejection
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 8-10 is/are rejected under U.S.C. 112(b).
The term “the first base fibre and the second base fibre are positioned in the first portion of the layer” in Claim 8 Lines 1-2 is unclear and therefore renders the claim indefinite.  First, the term “the layer” is at least objected to as to whether it should read “the base layer.”  Should that interpretation be correct, it is unclear how the “first portion” herein claimed is the same as “the first portion” established in Claim 1, on which Claim 8 depends--In Claim 1, the second base fibre was established as being part of the second portion.  As such, it is unclear whether the issue is with the antecedent basis and/or is indefinite elsewhere.
The term “the layer comprises a second loop…the second loop positioned between the first loop and the second base fibre” in Claim 9 Lines 1-3 is unclear and therefore renders the claim indefinite.  Especially in light of the lack of drawing annotations pertaining to the second loop in this claim, it is unclear how this second loop is positioned between the first loop and the second base fibre.  Is the claim indicating that there are two loops both connected to the same first and second base fibre?
Claim 9 recites the limitation "the first loop" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  
The term “the first loop” in Claim 9 is further unclear and therefore renders the claim indefinite.  It is unclear how this “first loop” relates to “loop” in Claim 1, on which Claim 9 depends.  If the elements are referring to the same structure, Claim 9 can add “wherein the loop is a first loop”.
Similarly, Claim 10 Line 2 “the loop” is unclear and therefore renders the claim indefinite.  Especially as Claim 10 depends on Claim 9, it is unclear whether “the loop” is referring to “the first loop”, or if “loop” and “first loop” refer to different structures.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
Examiner notes: the term “portion” in the claims is not utilized/defined by the applicant in the same manner as the term “portion” in the specification such as in [0037] and [0039], but the claims are using the term “portion” as potentially the term “part” or synonymous with “segment.”
As best understood, in order to apply art and provide rejections:
Portion and part are interpreted as the same term
Layer is considered base fabric layer
Claims 8 and 9 are interpreted as best understood
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chahine et al (US Publication 2017/0079348).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claim 1, Chahine teaches a method of forming a three-dimensional conductive patch (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for structure meeting the method, see Fig. 6A; [0039] "conductive knit patch 2;" Claim 1), the three dimensional conductive patch forming
a base layer coupled to one or more loop sections extending transverse to the base layer (see Fig. 6A), the method comprising:
forming the base fabric surface by interlacing a plurality of fibres including non-conductive fibres (see Fig. 6A; [0045] “base fibre 12, 14”; [0054] "base fabric surface 10 has non-conductive threads 4 labeled A, B, C, and D respectively");
forming a first segment including conductive fibres as a first portion of the three-dimensional conductive patch by interlacing a plurality of the conductive fibres transverse to the base fabric surface (see Fig. 6A; [0051] "conductive threads 6"; [0063]),
the first portion interlaced with a first base fibre of the base fabric surface at one end and in a direction to an apex distanced from the base surface layer at another end of the first segment (see Fig. 6A; [0051] "conductive threads 6"; [0054]); and
forming a second segment as a second portion of the three-dimensional conductive patch by interlacing a plurality of fibres including the conductive fibres extending in a direction from the apex to a second base fibre of the base surface layer (see Fig. 6A; [0051] "conductive threads 6"; [0054]);
wherein the second portion is positioned relative to the first portion via the first base fibre and the second base fibre such that the first and second portions form a loop extending from the base fabric surface (see Fig. 6A; [0051] "conductive threads 6"; [0109]),
the loop having the apex spaced apart from the base fabric surface (see Fig. 6A; [0051] "conductive threads 6"; [0109]),
the first portion, the second portion, and the base fabric surface integral with each other (see Fig. 6A; [0051] "conductive threads 6"; [0103]). 
Regarding Claim 2, Chahine teaches all the claimed limitations as discussed above in Claim 1.
Chahine further teaches wherein the forming of the second portion comprises connecting the second base fibre to the first base fibre ([0057] "first base fibre 12 and the second base fibre 14 can be gathered to be adjacent to each other"; [0010] "connecting the first base fibre to the second base fibre"; Claim 2).
Regarding Claim 3, Chahine teaches all the claimed limitations as discussed above in Claim 1.
Chahine further teaches wherein the apex has one or more fibres (see Fig. 6A; [0051] "conductive threads 6"; Claim 3).
Regarding Claim 4, Chahine teaches all the claimed limitations as discussed above in Claim 1.
Chahine further teaches wherein at least one of the first portion and the second portion comprise one or more non-conductive fibres to facilitate maintaining of said extending of the loop (see Fig. 6A; [0054] "non-conductive thread 4"; Claim 6).
Regarding Claim 5, Chahine teaches all the claimed limitations as discussed above in Claim 1.
Chahine further teaches wherein the first base fibre is coupled to a first non-conductive fibre and the second base fibre is coupled to a second non-conductive fibre ([101], [103], Claim 7),
each of the first and second non-conductive fibres integral with the layer (Claim 7).
Regarding Claim 6, Chahine teaches all the claimed limitations as discussed above in Claim 5.
Chahine further teaches wherein at least one of the first non-conductive fibre and the second non-conductive fibre are coupled to an adjacent conductive fibre ([0104]; see Claim 8),
the adjacent conductive fibre extending from the layer adjacent to the base fabric surface and adjacent to at least one of the first part and the second part of the loop to electrically connect the loop to an adjacent loop (see Claim 8).
Regarding Claim 7, Chahine teaches all the claimed limitations as discussed above in Claim 1.
Chahine further teaches wherein the first base fibre is positioned in the first part of the loop and the second base fibre is positioned in the second part of the loop (see Claim 9).
Regarding Claim 8, Chahine teaches all the claimed limitations as discussed above in Claim 1.
Chahine further teaches wherein the first base fibre and the second base fibre are positioned in the first portion of the layer such that the first base fibre and the second base fibre are adjacent to each other (see Claim 10).
Regarding Claim 9, Chahine teaches all the claimed limitations as discussed above in Claim 1.
Chahine further teaches wherein the layer comprises a second loop extending from the base fabric surface and having a second apex spaced apart from the first portion (see Claim 11),
the second loop positioned between the first loop and the second base fibre (see Claim 11).
Regarding Claim 10, Chahine teaches all the claimed limitations as discussed above in Claim 9.
Chahine further teaches wherein at least one of the first part and the second part comprise a non-conductive fibre to provide electrical insulation between the loop and the second loop (see Claim 12).

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ngo et al (USPN 3582444), herein Ngo.
Regarding Claim 1, Ngo teaches a method of forming a three-dimensional conductive patch (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for structure meeting the method, see Fig. 1; Col. 3 Line 6 "pile fabric 10"; title "self-extinguishing and static charge resistant pile fabric", wherein the existence is 3-D), the three-dimensional conductive patch forming
a base layer (11) coupled to one or more loop sections (12) extending transverse to the base layer (see Fig. 1 for transverse; Col. 3 Lines 6-8 "pile fabric 10 which comprises a backing material 11 having pile loops 12 anchored to the backing material 11"), the method comprising:
forming the base fabric surface by interlacing a plurality of fibres including non-conductive fibres (Col. 3 Lines 8-9 "backing material 11 comprises chain yarns 13 interwoven with filler yarns 14"; Col. 3 Lines 11-15 "the backing material 11 can have any other structure heretofore employed as backing materials for pile fabrics.  The backing material 11 can be constructed of any of the films heretofore used in the art such as jute, hemp, cotton duck, or polyback", wherein such materials are non-conductive);
forming a first segment including conductive fibres as a first portion of the three-dimensional conductive patch by interlacing a plurality of the conductive fibres transverse to the base fabric surface (see Figs. 1 and 3; Col. 3 Lines 18-19, 21-22  "yarn 15 contains a metallic laminate thread 20…the balance of the yarn 15 comprises flammable fibers 17"; inasmuch as each pile loop has more than one yarn strand, there is a plurality of conductive fibres; first segment being the left side of one loop),
the first portion interlaced with a first base fibre of the base fabric surface at one end and in a direction to an apex distanced from the base surface layer at another end of the first segment (see Fig. 1; wherein a first base fibre is one of the filler yarns 14 connected to the left side of a loop); and
forming a second segment as a second portion of the three-dimensional conductive patch by interlacing a plurality of fibres including the conductive fibres extending in a direction from the apex to a second base fibre of the base surface layer (see Fig. 1 and aforementioned; second segment being right side of one loop; wherein a second base fibre is one of the filler yarns connected to the right side of the loop);
wherein the second portion is positioned relative to the first portion via the first base fibre and the second base fibre such that the first and second portions form a loop extending from the base fabric surface (see Fig. 1),
the loop having the apex spaced apart from the base fabric surface (see Fig. 1),
the first portion, the second portion, and the base fabric surface integral with each other (see Fig. 1, integral as part of same invention).

    PNG
    media_image1.png
    560
    826
    media_image1.png
    Greyscale

Regarding Claim 2, Ngo teaches all the claimed limitations as discussed above in Claim 1.
Ngo further teaches wherein the forming of the second portion comprises connecting the second base fibre to the first base fibre (see Fig. 1, wherein first/second base fibre are clearly connected to one another via a plurality of elements).
Regarding Claim 3, Ngo teaches all the claimed limitations as discussed above in Claim 1.
Ngo further teaches wherein the apex has one or more fibres (see Fig. 1; apex is still of a loop of one or more fibres).
Regarding Claim 4, Ngo teaches all the claimed limitations as discussed above in Claim 1.
Ngo further teaches wherein at least one of the first portion and the second portion comprise one or more non-conductive fibres to facilitate maintaining of said extending of the loop (see Fig. 3; Col. 3 Lines 18-19, 21-22 "yarn 15 contains a metallic laminate thread 20…the balance of the yarn 15 comprises flammable fibers 17"; Col. 4 Lines 27-28 "preferred flammable fibers 17 are those of polymerized acrylonitrile", wherein it is known in the art that this material Is non-conductive, see extrinsic evidence Chao et al NPL; at least inasmuch as the one or more non-conductive fibres do not prevent extension, the one or more non-conductive fibres facilitate maintaining as recited).
Regarding Claim 5, Ngo teaches all the claimed limitations as discussed above in Claim 1.
Ngo further teaches wherein the first base fibre is coupled to a first non-conductive fibre and the second base fibre is coupled to a second non-conductive fibre (see aforementioned annotated Fig. 1 in Claim 1, wherein the first base fibre is connected to the loop, and the second base fibre is also connected to a loop; wherein each loop has a first and second non-conductive fibre at each area connected to a first/second base fibre inasmuch as there is more than one fiber 17; see Fig. 3; Col. 3 Lines 18-19, 21-22 "yarn 15 contains a metallic laminate thread 20…the balance of the yarn 15 comprises flammable fibers 17"; Col. 4 Lines 27-28 "preferred flammable fibers 17 are those of polymerized acrylonitrile", wherein it is known in the art that this material Is non-conductive, see extrinsic evidence Chao et al NPL),
each of the first and second non-conductive fibres integral with the layer (see Fig. 1 for integral; inasmuch as the recited elements form one invention, the elements are integral as recited).
Regarding Claim 6, Ngo teaches all the claimed limitations as discussed above in Claim 5.
Ngo further teaches wherein at least one of the first non-conductive fibre and the second non-conductive fibre are coupled to an adjacent conductive fibre (as aforementioned--Col. 3 Lines 18-19, 21-22 "yarn 15 contains a metallic laminate thread 20…the balance of the yarn 15 comprises flammable fibers 17"; Col. 4 Lines 27-28 "preferred flammable fibers 17 are those of polymerized acrylonitrile" which is not conductive; therefore the pile loop has both conductive and non-conductive fibre; there are first/second non-conductive fibres 17 in a single pile, which are coupled eventually to an adjacent conductive fibre 20 in an adjacent loop, or even coupled with an adjacent conductive fibre within the same single strand or different strand within the same single pile as can be seen in Figs. 1 and 3),
the adjacent conductive fibre extending from the layer adjacent to the base fabric surface and adjacent to at least one of the first part and the second part of the loop to electrically connect the loop to an adjacent loop (Col. 3 Lines 69-70 "metallic laminate thread 20 on the surface of the strand 31"; wherein the adjacent conductive fibre in an adjacent loop clearly extends from the same layer adjacent to the base fabric surface in Fig. 1, especially as it forms a loop, and is adjacent to the original first loop and therefore to at least one of the first part and the second part of the loop, inasmuch as the term “adjacent” has been defined; furthermore, inasmuch as adjacent has been defined, conductive fibre 20 within the same single strand or different strand within the same pile would still be extending from the same layer adjacent to the base fabric surface, especially as it forms a loop, and is extending adjacent to the first/second parts of the same loop it forms; regardless of the interpretation, the adjacent conductive fibre 20 electrically connects a first loop to an adjacent loop inasmuch as it extends continuously between the two loops and is not made of, for example, discontinuous staple fibre, and as it is conductive and therefore electrically connecting, furthermore so as it is on the surface of the two loops).
Regarding Claim 7, Ngo teaches all the claimed limitations as discussed above in Claim 1.
Ngo further teaches wherein the first base fibre is positioned in the first part of the loop and the second base fibre is positioned in the second part of the loop (see aforementioned annotated Fig. 1 of Claim 1, wherein first part of loop includes where first base fibre is located, and second part of loop includes where second base fibre is located).
Regarding Claim 8, Ngo teaches all the claimed limitations as discussed above in Claim 1.
Ngo further teaches wherein the first base fibre and the second base fibre are positioned in the first portion of the layer such that the first base fibre and the second base fibre are adjacent to each other (see Fig. 1; inasmuch as adjacent has been defined, the first and second base fibre are adjacent to one another).

Claim(s) 1, 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ngo et al (USPN 3582444), herein Ngo.
Regarding Claim 1, Ngo teaches a method of forming a three-dimensional conductive patch (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for structure meeting the method, see Fig. 1; Col. 3 Line 6 "pile fabric 10"; title "self-extinguishing and static charge resistant pile fabric", wherein the existence is 3-D), the three-dimensional conductive patch forming
a base layer (11) coupled to one or more loop sections (12) extending transverse to the base layer (see Fig. 1 for transverse; Col. 3 Lines 6-8 "pile fabric 10 which comprises a backing material 11 having pile loops 12 anchored to the backing material 11"), the method comprising:
forming the base fabric surface by interlacing a plurality of fibres including non-conductive fibres (Col. 3 Lines 8-9 "backing material 11 comprises chain yarns 13 interwoven with filler yarns 14"; Col. 3 Lines 11-15 "the backing material 11 can have any other structure heretofore employed as backing materials for pile fabrics.  The backing material 11 can be constructed of any of the films heretofore used in the art such as jute, hemp, cotton duck, or polyback", wherein such materials are non-conductive);
forming a first segment including conductive fibres as a first portion of the three-dimensional conductive patch by interlacing a plurality of the conductive fibres transverse to the base fabric surface (see Figs. 1 and 3; Col. 3 Lines 18-19, 21-22  "yarn 15 contains a metallic laminate thread 20…the balance of the yarn 15 comprises flammable fibers 17"; inasmuch as each pile loop has more than one yarn strand, there is a plurality of conductive fibres; first segment being the left side of one loop),
the first portion interlaced with a first base fibre of the base fabric surface at one end and in a direction to an apex distanced from the base surface layer at another end of the first segment (see Fig. 1; wherein a first base fibre is one of the filler yarns 14 connected to the left side of a loop); and
forming a second segment as a second portion of the three-dimensional conductive patch by interlacing a plurality of fibres including the conductive fibres extending in a direction from the apex to a second base fibre of the base surface layer (see Fig. 1 and aforementioned; second segment being right side of one loop; wherein a second base fibre is one of the filler yarns eventually connected back to the right side of the loop via other loops);
wherein the second portion is positioned relative to the first portion via the first base fibre and the second base fibre such that the first and second portions form a loop extending from the base fabric surface (see Fig. 1, wherein second portion still comprises the right side of the loop),
the loop having the apex spaced apart from the base fabric surface (see Fig. 1),
the first portion, the second portion, and the base fabric surface integral with each other (see Fig. 1, integral as part of same invention).

    PNG
    media_image2.png
    560
    826
    media_image2.png
    Greyscale

Regarding Claim 9, Ngo teaches all the claimed limitations as discussed above in Claim 1.
Ngo further teaches wherein the layer comprises a second loop extending from the base fabric surface and having a second apex spaced apart from the first portion (see Fig. 1 where there is a second loop with a second apex, wherein the second apex is spaced apart from at least the first apex of the first portion and therefore the second apex is spaced apart from the first portion),
the second loop positioned between the first loop and the second base fibre (see previously annotated Fig. 1 and newly annotated Fig. 1 below).

    PNG
    media_image3.png
    523
    848
    media_image3.png
    Greyscale

Regarding Claim 10, Ngo teaches all the claimed limitations as discussed above in Claim 9.
Ngo further teaches wherein at least one of the first part and the second part comprise a non-conductive fibre (17) to provide electrical insulation between the loop and the second loop (see Fig. 3; Col. 3 Lines 18-19, 21-22 "yarn 15 contains a metallic laminate thread 20…the balance of the yarn 15 comprises flammable fibers 17"; Col. 4 Lines 27-28 "preferred flammable fibers 17 are those of polymerized acrylonitrile", wherein it is known in the art that this material Is non-conductive, see extrinsic evidence Chao et al NPL; see Figs. 1 and 3-- fibre 17 extends electrically insulates between the loop and the second loop inasmuch as it extends continuously between the loop and the second loop and is not made of, for example, discontinuous staple fibre, and as it is non-conductive and therefore electrically insulative, furthermore as it is on the surface of the two loops).
Examiner Notes
	A courtesy call was made to agent Niall Cooney on 6/14/22 to provisionally discuss further restricting between Species 1: knitting in Fig. 10 and Species 2: weaving in Fig. 11.  Species 1 knitting of Fig. 10 was provisionally elected over the phone without traverse.  However, upon further consideration, the additional restriction has been withdrawn; only the original restriction requirement of 2/11/22 remains in place, along with applicant’s response on 5/11/22 to that requirement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Klein (USPN 3678675), Klein (USPN 4771596), Norris (USPN 3690057) directed to non-conductive backing with conductive woven pile; Lowry et al (USPN 3839135) directed to non-conductive backing with conductively-coated woven pile;  Horter et al (DE102016106071) directed to conductive backing with non-conductive woven pile; Brown et al (USPN 3850697) directed to conductive woven pile; Sharma (USPN 6941775), Gladfelter et al (US Publication 2002/0168488) directed to conductive knit; Ogden (USPN 5708985), Amis et al (USPN 11001947) directed to knitted pile; Walter et al (USPN 11297888) directed to raised structures; Scharf (USPN 3069746) directed to conductive woven base layer due to metal laminate; Mullenger (USPN 3371247), Okuhashi (USPN 3582445), Bischoff (USPN 3836422) directed to antistatic carpet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
	
	/KHOA D HUYNH/               Supervisory Patent Examiner, Art Unit 3732